The defendant was charged by an information filed on August 6, 1926, with the crime of robbery. The first trial of the case, resulting in a conviction, was commenced on the sixth day of October, 1926. On October 21st the court set aside the verdict of guilty and granted a new trial and reset the case for trial on the twenty-eighth day of October, and on that day continued the matter for trial until the eighth day of December, 1926, when the second trial was had. The jury returned a verdict of guilty and judgment was pronounced thereon, and defendant prosecutes this appeal from that judgment, urging only one point for its reversal, to wit: That defendant was not brought to trial within sixty days from the filing of the information.
[1] The point here raised was directly passed upon by us inhabeas corpus proceedings involving this defendant *Page 26 
(In re Scott, 81 Cal. App. 577 [254 P. 596]). That opinion conclusively disposes of this appeal.
Judgment affirmed.
Works, P.J., and Craig, J., concurred.